Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160109-10 & (51)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee/Cross-Appellant,                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160109-10
                                                                    COA: 340464, 340465
                                                                    Wayne CC: 17-003086-FC;
                                                                               17-003087-FC
  PERRY STANLEY,
           Defendant-Appellant/Cross-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 25, 2019
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        MARKMAN, J., would grant leave to appeal as to the prosecutor’s cross-appeal in
  Docket No. 160110 to assess whether sufficient evidence has been presented to sustain
  defendant’s conviction for conspiracy to commit armed robbery.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2020
         s0318
                                                                               Clerk